ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
Alutiiq Manufacturing Contractors, LLC          ) ASBCA Nos. 63099, 63100
                                                )
Under Contract No. W9128A-16-C-0017             )

APPEARANCES FOR THE APPELLANT:                     Mark G. Jackson, Esq.
                                                   Stowell B. Holcomb, Esq.
                                                    Jackson Holcomb LLP
                                                    Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Jonathan A. Swanson, Esq.
                                                   Nathan Kanale Sadowski, Esq.
                                                   Sarah M. Urchek, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Honolulu

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: April 25, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 63099, 63100, Appeals of Alutiiq
Manufacturing Contractors, LLC, rendered in conformance with the Board’s Charter.

       Dated: April 25, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals